        Case 1:19-cv-02378-CC-JCF Document 1 Filed 05/24/19 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA

                                    )
LASHAWN WOOLRIDGE                   )
                                    )          CIVIL ACTION FILE
     Plaintiff,                     )
                                    )            NO. ___________
v.                                  )
                                    )             COMPLAINT
REAL PAGE, INC D/B/A                )
LEASING DESK                        )         JURY TRIAL DEMANDED
SCREENING                           )
                                    )
     Defendant.                     )


                         PRELIMINARY STATEMENT

       1.     This is an action for damages brought by an individual consumer
against the Defendant for violations of the Fair Credit Reporting Act (hereafter the
“FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.
                                  THE PARTIES

       2.     Plaintiff Lashawn Woolridge, is an adult individual who resides in

Smyrna, GA.

       3.     Defendant Real Page, Inc. d/b/a Leasing Desk Screening (here in after

“Leasing Desk”) regularly conducts business in the Northern District of Georgia.

Defendant also does business as “Leasing Desk Screening” having acquired its

assets in 2007. Defendant has a principle place of business located at 2201 Lakeside

Blvd. Richardson, TX 75082.

                                          1
       Case 1:19-cv-02378-CC-JCF Document 1 Filed 05/24/19 Page 2 of 6




                         JURISDICTION AND VENUE

      1.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C.

§ 1331.

      2.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                          FACTUAL ALLEGATIONS

      3.     In or around December 2018, Plaintiff was attempting to secure

housing at an apartment complex in Hapeville, GA named the Atlantic Aerotropolis

Apartments (“AAA”).

      4.      As part of the application to lease the apartment, AAA obtained a

consumer report from Defendant.

      5.     Defendant’s report contained derogatory and inaccurate information

about Plaintiff.

      6.     The inaccurate information includes but is not limited to; an eviction

record which does not belong to Plaintiff and which was reporting inaccurately

without a disposition, when in fact the eviction was dismissed by Court Order on

January 2, 2018 (hereafter “inaccurate information”).

      7.     The inaccurate information does not belong to Plaintiff and was

reporting inaccurately on her report by not being marked as dismissed.

      8.     Due to Defendant’s faulty procedures, Defendant mixed the credit file

of Plaintiff and that of another individual and failed to update its public eviction


                                          2
       Case 1:19-cv-02378-CC-JCF Document 1 Filed 05/24/19 Page 3 of 6




records to report that the eviction had been dismissed. Any rudimentary inspection

of the public record would reveal the inaccuracies. Defendants failed to employ such

a procedure.

      9.       Defendant has sold reports containing the inaccurate information to

third parties since at least December 2018.

      10.      Defendant has been reporting the inaccurate information through the

issuance of false and inaccurate consumer reports that they have disseminated and

resold to various persons, both known and unknown.

      11.      As a result of the inaccurate report Defendant sold to AAA in December

2018, Plaintiff was denied housing.

      12.      The basis for that denial was the inaccurate information that appears on

Plaintiff’s consumer report prepared by the Defendant, which was a substantial

factor for the denial.

      13.      As a result of Defendant’s conduct, Plaintiff has suffered actual

damages in the form of lost rental opportunities, harm to reputation, and emotional

distress, including humiliation and embarrassment.

      14.      At all times pertinent hereto, Defendant was acting by and through its

agents, servants and/or employees who were acting within the course and scope of

their agency or employment, and under the direct supervision and control of the

Defendant herein.


                                           3
       Case 1:19-cv-02378-CC-JCF Document 1 Filed 05/24/19 Page 4 of 6




      15.    At all times pertinent hereto, the conduct of the Defendant, as well as

that of its agents, servants and/or employees, was malicious, intentional, willful,

reckless, and in grossly negligent disregard for federal and state laws and the rights

of the Plaintiff herein.

                 COUNT ONE – VIOLATIONS OF THE FCRA
                       PLAINTIFF v. DEFENDANT

      16.    Plaintiff incorporates the foregoing paragraphs as though the same were

set forth at length herein.

      17.    At all times pertinent hereto, Defendant was a “person” and “consumer

reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

      18.    At all times pertinent hereto, Plaintiff was a “consumer” as that term is

defined by 15 U.S.C. § 1681a(c).

      19.    At all times pertinent hereto, the above-mentioned credit reports were

“consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).

      20.    Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is

liable to the Plaintiff for willfully and negligently failing to comply with the

requirements imposed on a consumer reporting agency of information pursuant to

15 U.S.C. §1681e(b).

      21.    The conduct of Defendant was a direct and proximate cause, as well as

a substantial factor, in bringing about the serious injuries, actual damages and harm

to Plaintiff that are outlined more fully above and, as a result, Defendant is liable to
                                           4
       Case 1:19-cv-02378-CC-JCF Document 1 Filed 05/24/19 Page 5 of 6




Plaintiff for the full amount of statutory, actual and punitive damages, along with

the attorneys’ fees and the costs of litigation.

                              JURY TRIAL DEMAND

      22.    Plaintiff demands trial by jury on all issues so triable.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages

against the Defendant, based on the following requested relief:

             (a) Actual damages;

             (b) Statutory damages;

             (c) Punitive damages;

             (d) Costs and reasonable attorneys’ fees; and




                                            5
      Case 1:19-cv-02378-CC-JCF Document 1 Filed 05/24/19 Page 6 of 6




           (e) Such other and further relief as may be necessary, just and proper.

                                     Respectfully Submitted,

                                     SKAAR & FEAGLE, LLP

                                     By:    /s/ Cliff R. Dorsen
                                            Cliff R. Dorsen
                                            Georgia Bar No. 149254
                                            cdorsen@skaarandfeagle.com
                                            James M. Feagle
                                            Georgia Bar No. 256916
                                            jfeagle@skaarandfeagle.com
                                            2374 Main Street, Suite B
                                            Tucker, GA 30084
                                            Telephone: (404) 373-1970
                                            Facsimile: (404) 601-1855

                                            Kris Skaar
                                            Georgia Bar No. 649610
                                            kskaar@skaarandfeagle.com
                                            Justin T. Holcombe
                                            Georgia Bar No. 552100
                                            jholcombe@skaarandfeagle.com
                                            133 Mirramont Lake Drive
                                            Woodstock, GA 30189
                                            Telephone: (770) 427-5600
                                            Facsimile: (404) 601-1855

                                            Alexis I. Lehmann, Esq.
                                            (pro hac vice motion forthcoming)
                                            FRANCIS & MAILMAN, P.C.
                                            1600 Market Street, suite 2510
                                            Philadelphia, PA 19103
                                            P: (215) 735-8600
                                            F: (215) 940-8000
                                            alehmann@consumerlawfirm.com

                                            Attorneys for Plaintiff
Dated: May 22, 2019
                                        6
